Title: To James Madison from William C. C. Claiborne, 31 January 1804
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans January 31st. 1804
A vessel arrived at this port a few days since with fifty African negroes for sale. Being unwilling to permit so barbarous a traffic, if my powers authorized me to prevent it, I immediately applied to a Mr. Leonard the late Spanish Contádore at this place, a man of great integrity of character for information as to the laws and customs of Spain relating to the African trade, and received from him a letter upon the subject, which is herewith inclosed. Finding from M. Leonard’s communication, that the bringing of African slaves to Louisiana had been permitted by the Spanish authorities, and doubting whether I was vested with power to forbid their sale, the importer has been left to pursue his own wishes.
The vessel from St Domingo which I mentioned in my last, is still at Plaquemines. It seems that the passengers consisted chiefly of sick and wounded soldiers coming from Cape Nicholas mole. We have proposed to accomodate these people at the Garrison of Plaquemines, with as comfortable quarters as are allowed our own troops, but with this Mr. Laussat is much dissatisfied, and insists upon their being brought to New Orleans: I have myself thought that we were bound to extend to these people humane and hospitable attentions; but that the means of doing so, ought to be left to our own discretion. I have also thought that the duty of neutrality made it necessary that we should cause them to depart as soon as their situation will enable them to proceed. With a view therefore to that departure, Plaquemines presented itself as the most proper position for their temporary residence; were they admitted to this City, the soldiers would locate themselves in the country, and the officers would await opportunities to return to France in some neutral vessels. Indulgencies of this kind might be complained of by Great Britain. With regard to their departure, our opinions were formed from the duties of neutrality as defined in Vattel’s laws of nations, and particularly in the 133. Section—Chapter 7. Book 3. But for more particular information on this point, I will refer you to a letter from the Commissioners, which you will receive by the next Post.
I am sorry to inform you that a few of the French officers and citizens who are here continue to evidence a disorderly disposition; they are mortified at the loss of this delightful Province, and seem to foster great hatred to the Americans who are here; among these also there are several warm and imprudent young men, and I can assure you Sir, that it requires much address and prudence to preserve the harmony of the City.
Some unpleasant diplomatic letters have passed between Mr. Laussat and the American Commissioners, upon the disorderly conduct of some of the French officers, which he denies, and charges it to the Americans; copies of these letters will be transmitted to you; I have however reason to hope that no further disturbances will ensue. Every thing is at present perfectly tranquil, and the most perfect good understanding apparently exists between the natives of the United States, and those of Louisiana.
The public Ball room has been the theatre of all the disorders. During the winter season there has, for many years, been a ball twice a week. Every white male person visits it who will pay at the door fifty cents, and the ladies of every rank attend those assemblies in great numbers. The consequence is that the Company generally is composed of a very heterogeneous mass; to keep order at these balls under the Spanish Government a strong guard was stationed at the ball room, and on the first appearance of disorder, the persons concerned were committed.
On my arrival at New Orleans I found the people very solicitous to maintain their public ball establishment, and to convince them that the American Government felt no disposition to break in upon their amusements (as had been reported by some mischievous persons) General Wilkinson and myself occasionally attended these assemblies.
Under the Spanish Government the Governor General was the Regulator of the balls; but this gallant duty I have cheerfully surrendered to the Municipality of the City.
I fear you will suppose that I am wanting in respect in calling your attention to the balls of New Orleans. But I do assure you Sir, that they occupy much of the public mind, and from them have proceeded the greatest embarrassments which have hitherto attended my administration.
The three months allowed by the Treaty for the withdrawing of the French and Spanish forces have expired; but the evacuation has not yet taken place. The public storehouses are still occupied by the French and Spanish authorities.
A part of the Records have been delivered to the American Commissioners, but many important documents yet remain to be received.
I have experienced such repeated interruptions, and my attention in the course of this day has been so frequently called to some local business of the Province, that I cannot write you as fully by this post as I could wish. Accept assurances of my high and respectful consideration.
William C. C. Claiborne
P. S. I enclose you a pamphlet being the vindication of Adjutant General Burthe who has had a serious misunderstanding with Mr. Laussat. It’s perusal perhaps will not be uninteresting to you.
 

   
   RC, two copies, and enclosure (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13); extract and Tr of enclosure (DNA: RG 46, President’s Messages, 8A-E2); extract and Tr of enclosure (DNA: RG 233, President’s Messages, 8A-D1). First RC in a clerk’s hand, signed by Claiborne; docketed by Wagner as received 6 Mar. Second RC marked duplicate. For surviving enclosure, see n. 1.



   
   The enclosure is Gilbert Leonard to Claiborne, 25 Jan. 1804 (4 pp.; docketed by Wagner; printed in Carter, Territorial Papers, Orleans, 9:172–73), explaining that the 24 Jan. 1793 decree of Charles IV permitting the importation of slaves had been promulgated by then-intendant Ramón López y Angulo on 29 Nov. 1800. Leonard added that between the retrocession to France and the arrival of the authorities, three French ships carrying a total of 463 Africans, all consigned to John Francis Merieult, had arrived. He suggested that if the policy was to be changed under U.S. governance, the change should be announced early enough to allow the completion of projected expeditions.



   
   In the cited section Vattel states that while a neutral country may out of charity allow injured belligerents to pass through its territory, if they are suffered to remain, other belligerents have the right to enter the country in pursuit of them (Vattel, Law of Nations [1796 ed.], p. 413).



   
   Enclosure not found, but no doubt it was a copy of André Burthe d’Annelet’s pamphlet Burthe, contre Laussat (New Orleans, 1804; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5962), defending his position in the disagreement between the two French officials. For Laussat’s version of the quarrel, see Laussat, Memoirs of My Life, pp. 42–47.


